[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#159) CT Page 10373
After hearing held on defendant (cross-complainant) Edgemere Condominium Association's motion to reargue and reconsider, it is hereby ordered:  Denied; for the following reasons:
The supplemental judgment having been approved and signed by the court (Walsh, J.) on May 24, 1993; and the $600 error, which gave rise to defendant's initial motion (August 17, 1993) to reopen such judgment1, having resulted from defendant's own negligence; the orderly administration of justice is not served by reopening the judgment and thereby untimely transferring the burden of such error upon an otherwise innocent party who rightfully objects thereto.
GAFFNEY, J.